Citation Nr: 0703446	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for stress 
fractures of the right tibia, rated as 10 percent disabling 
prior to November 25, 2005 and 20 percent disabling 
thereafter.

2.  Entitlement to an increased initial rating for stress 
fractures of the left tibia, rated as 10 percent disabling 
prior to November 25, 2005 and 20 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 2003 to July 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania, that granted 
entitlement to service connection for stress fractures of the 
right tibia, evaluated as 10 percent disabling effective 
July 18, 2003; and for stress fractures of the left tibia, 
evaluated as zero percent disabling effective July 18, 2003.  
The veteran disagreed with the evaluations assigned.

A copy of an informal conference report before a Decision 
Review Officer in February 2004 was attached to the claims 
file.

During the pending appeal, in a January 2006 rating decision, 
the Regional Office (RO) in Newark, N.J., assigned a 10 
percent disability evaluation effective from July 18, 2003 
and a 20 percent disability evaluation effective from 
November 25, 2005, for stress fractures of the left tibia.  
The RO also assigned a 20 percent disability evaluation 
effective from November 25, 2005, for stress fractures of the 
right tibia.  The issue of an increased evaluation remains in 
appellate status, however, because the Court has held that a 
rating decision issued subsequent to a notice of disagreement 
expressing general disagreement with the evaluation assigned 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  The Board has rephrased the issue on the title 
page to reflect that a staged rating is in effect.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Per her request, the veteran had been scheduled for a hearing 
at the RO before a Member of the Board in September 2006.  By 
letter postmarked in late August 2006, the veteran wrote that 
due to illness she was unable to attend the hearing and 
requested that the hearing be rescheduled.  As good cause is 
shown, the Board finds that this matter should be REMANDED to 
reschedule the veteran for a Travel Board hearing.  See 
38 C.F.R. § 20.704 (2006).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Board 
hearing at the RO before a Veterans Law Judge as 
per the veteran's request.  Appropriate 
notification should be given to the appellant 
and her representative, and such notification 
should be documented and associated with the 
claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

